Title: Adams Elected to Membership in Supporters of the Bill of Rights, 21 September 1773
From: Wilson, Thomas
To: Adams, John


     
      London Tavern, 21st. Sepr., 1773
      Sir
     
     Supporters of the Bill of Rights.
     In pursuance of a Resolution of this Society, I am to signify to you that you have this Day been duly elected a Member thereof.
     
      I am, Sir! Your most humble Servant,
      Thomas Wilson Chairman.
      Signed by his order, John Wilkes
     
     
      N.B. Subscriptions are received by frederick bull, Esq; Treasurer to this society, at his House in Leadenhall-Street, No. 96.
     
     